 In the MatterOfCONVERSEBRIDGE AND STEEL COMPANYandINTER-NATIONAL ASSOCIATIONOF,BRIDGE, STRUCTURAL AND ORNAMENTALIRONWORKERS,SHOPMEN LOCAL UNIONNo.526Case No. C-f546.Decided May 3, 1943DECISIONANDORDEROn March 6, 1943, the Trial Examiner issued his Intermediate Reportin the above-entitled proceeding, finding that the respondent had notengaged in unfair labor practices as alleged in the complaint herein,and recommending that the complaint be dismissed, as set forth inthe copy of the Intermediate Report annexed hereto.Thereafter, theUnion filed exceptions to the Intermediate Report and a brief in sup-port of its exceptions.The Board has considered the rulings made bythe Trial Examiner at the hearing and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Pursuant to notice, a hearing for the purpose of oral argument washeld before the Board at Washington, D. C., on April 22,1943, at whichthe respondent was represented by counsel.The Board has consideredthe Intermediate Report, the Union's exceptions and brief, and theentire record in the case, and hereby adopts the findings, conclusions,and recommendations made by the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, the National Labor Relations Boardhereby orders that the complaint against the respondent, ConverseBridge and Steel Company, Chattanooga, Tennessee, be, and it herebyis, dismissed.INTERMEDIATE REPORTMr. Dan M. Byrd, Jr.,for the BoardMr. John S. FletcherandMr. S. B. Strang,of Chattanooga, Tenn., for therespondent.Mr. H. G. B. KingandMiss Virgina Lee Roberts,of Chattanooga, Tenn., andMr. Stanley Rounds,of St. Louis, Mo, for the Union.49 N. L.R. B., No. 48.374 CONVERSE BRIDGE AND STEELCOMPANY375STATEMENT OF THE CASEUpon a charge duly filed on October 5, 1942, by International Association ofBridge,Structural and Ornamental Iron Workers, Shopmen Local Union No. 526,affiliatedwith the American Federation' of Labor, herein called the Union, theNational Labor Relations'Board, herein called the Board, by its Regional Directorfor the Tenth Region (Atlanta, Georgia), issued its complaint dated January 27,1943, againstConverse Bridge and Steel Company, Chattanooga, Tennessee, herein.calledthe respondent, alleging that the respondent had engaged in and wasengagingin unfair labor practices affecting commerce, within the meaning ofSection 8 (1) and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies of the complaint and notice ofhearing thereon were duly served upon the respondent and the Union.With respect to the unfair labor practices the#complaint alleged in substance:(1) that at various times since June 1, 1942, the respondent through certainspecified officers, agents, and supervisory employees, refused to meet and discussgrievances with the Union during working hours, although the Union was theexclusivecollective bargaining representative of its employees; used reports ofinvestigations of the union activity or other concerted activity of its employeeswhile they were employed by other employers ; and provoked fights with unionmembers because of their membership in and activities on behalf of the Union ;(2) that on or about September 11, 1942, the respondent discharged Harry M.Conley and at all times thereafter has refused to reemply him because of hismembership in and activities on behalf of the Union, and because he engaged withother employees in concerted activities for the purpose of collectivebargainingand other mutual aid and protection ; and (3) that by the acts above set forth therespondent discriminated in regard to the hire and tenure of Conley's employmentand interfered with, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.The respondent filed an answer dated February 3, 1943, admittingthe juris-dictional allegations of the complaint but denying that the respondent hadengagedin the alleged unfair labor practices.The respondent, in its answer,admits, that it discharged Conley on or about September 11, 1942, and has sincethat date refused to reemploy him, but avers that Conley was discharged be-cause'of his unsatisfactory work, inattention to duties, use of abusivelanguageto his superiors, and other similar conduct.The answer further alleges thatin any event Conley would have been laid off on September 11 because the workwhich he was performing as a riveter was discontinued at about that time.Pursuant to notice, a hearing was held on Feburary 11 and 12, 1943, at Chat-tanooga, Tennessee, beforeWilliam F. Guffey, Jr., the TrialExaminer dulydesignated by the Chief Trial Examiner.The Board, the respondent, and theUnion were represented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.At the close of therespondent's case counselfor the Board moved to amend the pleadings to con-form to the evidence with respect to minor matters.This motion was grantedwithout objection.Although all parties were advised that they might argueorally before the undersigned and file briefs with him, all parties waived oralargument and thefiling ofbriefs.Upon the entire record in the case, and from his observation of thewitnesses,the undersignedmakes the following :11 376DECISIONSOF, NATIONALLABOR RELATIONS BOARD-FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTConverse Bridge and Steel Company, the respondent herein, is a Tennesseecorporation having its sole office and plant in Chattanooga, Tennessee, where itis engaged in the manufacture, 'fabrication, sale and distribution of structuralsteel products.During the year 1941, the respondent used ' more than $800,000'worth of raw materials, approximately 96 percent of which was shipped to therespondent's plant from points outside the State of Tennessee.During the sameperiod, the respondent sold finished products valued in excess of $1,000,000, ap-proximately 23 percent of which was shipped from the respondent's plant topoints outside the State of Tennessee.These figures are substantially the same''''for the year 1942-.II.THE ORGANIZATION INVOLVEDInternational Association of Bridge, Structural and Ornamental Iron Workers,Shopmen Local Union No. 526, is a labor organization, affiliated with the AmericanFederation of Labor, admitting to membership employees of the respondent.IH. THE ALLEGED UNFAIR LABOR PRACTICES-A. The respondent's relations with the Union generallyThe respondent's relations with the Union began on May 10, ' 1937; when theUnion informed the respondent that it represented a majority of the respondent'semployees and requested the respondent to execute a contract with' it.P.H.Wood, the respondent's president, testified that he had "good reason" to believethat the Union's claim was true and that he agreed to meet with the Union withoutrequiring any evidence of its claim to represent the employees.On May 11 therespondent and the Union executed a contract.From that date until the pres-ent time the respondent has maintained its contractual relations with, the Union.On September 11, 1941, the respondent and the Union executed a closed shop.contract which, a's amended and supplemented from time to time, is still in effect.President Wood testified that since May 1937, it has been they respondent's policytomaintain harmonious and cooperative relations with the Union. StanleyRounds, a general organizer for the Union, 'testified that the relationship betweenthe respondent and the Union' was "very harmonious" from 1937 until June1942.Except for the alleged unfair' labor practices covered by the complaintin the instant proceeding which are alleged'to have occurred since June 1, 1942,there is no' claim of any anti-union animus or conduct on the part of the respondent.The Board frequently and' properly considers the anti-union attitude andIt is equally proper to evaluate the merits of'alleged violation's of the Act in'thelight of an employer's past harmonious relationship with labor organizations.B: The alleged interference, restraint,-and coercion,-TheThe complaint alleges as interference, restraint, and coercion, the respondent'srefusal to meet the Union's committee, and discuss grievances during workinghours, its use of reports of investigations of its employees' union or other con-certed activity while they were, employed 'by other employers, and its provokingof fights with union members because of their membership, in, and activity onbehalf of the Union.The supplementary union contract which became effective September 11, 1942,provided that differences between the respondent and the Union "will preferably CONVERSE BRIDGE AND STEEL COMPANY377be handled by the Shop Committee with,the representatives of the Company afterworking hours" but that differences "necessitating immediate action will behandled during working hours."The contract between the respondent and the,.Union also provides that an authorized representative of the Union shall bepermitted to visit the respondent's office or plant during working hours to investi-gate any matter covered by the contract so long as he in no way interferes withthe progress of work in the plant. It is undisputed that the shop steward, at hiswill, 'had access to the respondent's general superintendent and vice-president atall times including working hours. It is also undisputed that the Union's shopcommittee, had access to the respondent's general superintendent and, its vice-president at any time it requested a conference,so long asthe conference washeld after working hours which ended at 3: 30 p m. The respondent admits thatit refused to confer with the shop committee during working hours.There is noevidence that a conference was ever requested concerning any matter which theUnion claimed required "immediate action", within the meaning of the contract.In fact, the record does not indicate what type of situation' would require "imme-diate action."R. P Smith, testified that when he became the respondent's general superin-tendent in September 1940, he noticed, on occasion, that several of his key menwere absent from their duties, and upon inquiry discovered that they were mem-bers of the Union's shop committee and were in conference with representativesof the respondentHe further testified that he informed J. E. Morelock, therespondent's vice-president and plant manager, that he could not maintain pro-duction at a high level when his key men were absent from their work, and thatliedemanded that the practice of meeting the Union's shop committee during-working hours be discontinuedPursuant to Smith's demand, conferences be-tween the Union's shop committee and representatives of the respondent,werethereafter held after the working day had ended. Smith's testimony in thisrespect is corroborated, in substance, by that of Morelock.There is nothing in the Act or in any Board decision, so far as the undersignedis aware, that makes it unlawful for an employer to refuse to discuss grievanceswith a union committee during working hours.The Act's only reference to thismatter is the proviso of Section 8 (2) that "an employer shall not be, prohibitedfrom permitting employees to confer with him during working hours without lossof time or pay." That proviso is directly related to the Act's proscription ofemployer support of a labor organization. It does not bestow or protect ,anyright to be heard during workinghours.-The undersigned finds that the respondent refused to meet with the Union'sshop committee during working hours, and that the respondent's refusal so tomeet doesnot constitute a violation of the Act.As to the allegation that the respondent used reports of investigations of itsemployees' union or other concerted activities while they were employed by otheremployers, the only relevant evidence is as follows:,Harry ^1. Conley, whose alleged discriminatory discharge is discussed herein-after, workedfor the respondent from 1923 to 1933, at which time he voluntarilyleft the respondent's employ and began working, forSignalknittingMills.Conley was reemployed by the respondent in 1937.PresidentWood 'testified that about a week after, Conley was reemployed, aMr. Murphy, an official of Signal Knitting Mills, toldhim that SignalKnittingMills was' pleased that 'the respondent had,hired Conley because "He is con-tentiousand has causeda lot of trouble with his foremanand his inability toget alongwith the othermen orwith the other employees."According to Wood'scredible and undisputedtestimony, Conley's unionaffiliations or activities werenot mentionedby Murphy at that or any. othertime:When Wood returned tof 378DEGIFSJONSOF NATIONALLABOR RELYMONS BOARDthe plant,he told Vice-president Morelock that lie had just learned that he hadhired Conley and that Conley had been a"trouble maker"at his previous placeof employment.Morelock replied that Conley had been a satisfactory employeeduring his previous period of employment and that he would continue to employConley unless President Wood seriously objected.In 1941, Conley was transferred from the riveting crew, where lie had earned80 cents,an hour,to a job as operator of the,shears which paid a lower ratethan that of, a riveter.Conley testified that at about that time,Vice-presidentMorelock told.him, however,that his wage rate would not be decreased; thatthe respondent considered Conley one of its old employees and wanted Conleyto feel that way ; that Murphy had told President Wood that when the respondenthired Conley it had done Signal Knitting Mills a favor because Conley"was oneof the worst labor agitators" thatMurphy had ever seen;and that the respondent"didn't pay any attention"toMurphy's remarksVice-presidentMorelock'sversion of his statements to Conley.on this occasion is substantially the sameas Conley's except that Morelock denied that he used the term "labor agitator"when speaking of Conley'sprevious employment.He testified that he knewnothing about Conley's union activities at Signal Knitting Mills and did not evenknow whether or not they had a union at that plant.He further testified thatPresidentWood had told him about Murphy's statement concerning Conley, butthatWood had not mentioned Conley's union activities at Signal Knitting Mills.Morelock and Wood testified that the respondent had made no inquiry concerningConley's or any other prospective employee's union activities at other placesof employment.-Joseph D. Gould,a field examiner for the Board,testified that on October 22,1942, he had a conference with John S Fletcher,the respondent's counsel, con-cerning the unfair labor practice charges filed by the Union.Gould testified thatduring this conference Fletcher stated that one of the reasons for the refusal torehire Conley was that Fletcher had "found out that two years previously Conleyhad been a disturbing element in other plants in this area,",and that Fletcherrefused to elaborate upon that-statement.Fletcher testified that in his con-'ference with Gould he stated that the respondent knew that Conley had "beenvery contentious and had caused a lot of difficulty in his former place of employ-ment."He further testified that he did not tell Gould,and did not have in hismind that Conley's contentiousness had anything to do with labor activities'He further testified that he did not tell Gould that the respondent's informationconcerning Conley's contentiousness had been obtained through any inquiry bythe respondent,and that'as a matter of fact no such inquiry had ever been made.Considering all the evidence relevant to this matter,the undersigned can notcredit Conley's testimony that Morelockstatedthat the respondent had learnedthat Conley was a "labor agitator".Conley's testimony on many matters isvague and indefiniteWhen questioned by the respondent's counsel and by theTrial Examiner,Conley at times was a reluctant witness and gave inconsistenttestimony.'As the undersigned observed Conley on the witness, stand, he wasi For example, Conley, on cross-examination,firsttestified that on one occasion hecalled Superintendent Smith a "damned rascal."When pressed by counsel with respectto this incident, he grudgingly admitted that he "probably" used a different and quiteobscene epithetIn addition, Conley was instrumental in calling an unauthorized strikeon August 6, 1942 In his testimony with respect to this incident, Conley, on cross-exami-'nation, flatly denied having anything to do with calling the strike.When questioned bythe Trial Examiner in this regard Conley testified that he told a couple of employees toinform the men that hewas goingto quit work at two o'clock.Upon furtherquestioninghe admitted that at two o'clock he and another employee gave a signal to the men whichinitiated the strike.The strike terminated,on August 10, 1942, when Conley and the restof the employees returned to work.I CONVERSE BRIDGE AND STEEL COMPANY ,379,not favorably impressedNor is he favorably impressed by Conley's testimonyconsidered as a wholeExcept where his testimony is corroborated by crediblewitnesses, the undersigned is not inclined to give credence to it.Morelock, on,the other hand, was a forthright and honest witness.He made no attempt towithhold damaging' evidence.The undersigneC accepts his denial of Conley'saccusation and finds that Morelock made no reference to union activities duringhis above-related conversation with ConleyIt is further found that Murphy'sstatement toWood concerning Conley's contentiousness while employed bySignal Knitting Mills was voluntarily made by Murphy to Wood during a chancemeeting of the two and without any inquiry on the respondent's part, and thatMurphy's statement to Wood included no mention of Conley's union activitiesIt is further found that there is no credible evidence that the respondent usedreports of investigation of the union or other concerted activities of its employeeswhile they were employed by other employersWith respect to the allegation that the respondent provoked fights with unionmembers because of their membership in and activity on behalf'of the Union,the only relevant evidence concerns an altercation between Vice-president More-lock and Conley which occurred on August 10, 1912. Concerning this altercationConley testified that near the end of the working day Morelock led him to thesidewalk in front of the plant and there stated to Conley: "You can walk undera- snake's belly without taking your hat off If you were ten times the manyou are, you would be lower down than a bastard " Conley testified that More-lock then blocked the way back to the plant and that he slapped Morelock witha glove which he had in his hand, and that Morelock then "tore into [Conley]with both fists " Conley further testified that at a hearingon a peacewarrantwhich lie swore out against Morelock, the,latter testified that he spoke to Conleyas he did on August 10 because of "the way [Conley] handled the union." Itwas stipulated that Virginia Lee Roberts, one of the Union's attorneys of recordherein, would,, if called as a witness, corroborate Conley with respect to Morelock'stestimony at the peace warrant hearing.Morelock admitted at the hearing before the undersigned that he made sub-stantially the remarks attributed to him by Conley.He further testified- thatwhile he was talking to Conley, the latter kept striking Morelock in the face witha glove,2 andafter he had finished talking and started to walk back to the officeConley struck him on the shoulder at which point Morelock, according to hisown testimony, "turned around and let him [Conley] have all I [Morelock] had."Morelock's description of the altercation is corroborated by J H Botsford, therespondent's estimator and safetyengineer,who witnessed the fight and helpedseparate Conley and MorelockMorelock testified that at the peace warrant hear-ing he stated that his remarks to Conley were "not because of his union activities,but it was because of his manner in which he was carrying them out." At thehearing before the undersigned Morelock characterized Conley's manner as"obstreperous and impudent and insulting"Morelock attributed his action on August 10 to his inability longer to tolerateConley's reprehensible conduct toward his superiors and especially his failureproperly to appreciate Morelock's defenseof him in hisrepeated controversieswith Superintendent Smith.It is clear from the record that on September 11, 1940, the day after Smithbecame plant superintendent, he complained to Morelock about Conley's inatten-tion tohis dutiesand indicated to Morelock thathe was thinking of replacingConley.Morelock told Smith to give Conley an opportunityto improve.Smith2Conley denied striking Morelock before Morelock struck him.The undersigned doesnot credit Conley's denial. I380repeatedly complained of Conley's work during the following two years.Eachtime such a complaint was made Morelock interceded on Conley's behalf andprevented Smith from discharging Conley.On one occasion in 1941 Smith foundConley in the wash room and told him to return to work. Conley said that hisvisit there was necessary and he would return to work when he was ready.Conley complained to Morelock about Smith's reprimand.When Morelock in-quired what Conley was doing in the wash room, Smith, who was present, statedthat Conley was "standing there talking "Conley then turned to Smith and said,"You' are just a damned liar."On August 4, 1942, Conley showed his contemptfor Smith by calling him a "damned rascal" or a different and quite obscenename, because Smith refused to meet the Union's shop committee during workinghours.On August 6, Conley was instrumental in calling a clearly unwarrantedand admittedly unauthorized strike e, The employees returned to work on August10.On that day Smith complained to Morelock that Conley was loafing again andasked Morelock to verify the complaint.According to Morelock's credible and'undenied testimony, he went to the plant where he observed Conley talkingto three other employees which kept all of them away from their work.Morelocktestified that this observation caused him to ponder Conley's conduct duringthe past two years, and that after a while he "finally lost [his] head and gotmad."Thereafter the altercation between Conley and Morelock ensued.The undersigned credits Morelock's and Botsford's version of the altercation.The undersigned is convinced that Morelock acted as he did toward Conley, notbecause of. Conley's union activities, but because of the cumulative effect onMorelock of Conley's conduct during the preceding two yearsSome of Conley'sobjectionable conduct was closely related to the discharge of his duties, as anofficer of the Union.The undersigned, however, accepts Morelock's statementthat his action against Conley on August 10 was provoked, not by Conley's unionactivities, but rather by Conley's lack of appreciation of Morelock's efforts in hisbehalf and by Conley's high-handed and offensive manner in conductinghis unionaffairs.The respondent's long history of amicable relations with the Union,precludes a finding that Morelock's action was -retaliation for Conley's unionactivity.The Act protects employees in their right to organize, join, and, assistlabor organizations.It does not require an employer to wink at insubordina-tion, inefficiency, disrespect, and similar derelictions.The protection of,the Actshould not be used as a mantel for every kind of reprehensible conduct.TheBoard has recently so held' -The undersigned finds that the allegations of the complaint that the respondentinterfered with, restrained, and coerced its employees in the exercise of theirrights as guaranteed in Section 7 of the Act, by refusing to discuss grievancesduring working hours, using reports of its employees' union activities at otherplaces of employment, and provoking fights with union members are not supportedby the evidence.,0.The discharge. o f Harry M. Conley-The complaint alleges that on or about September 11, 1942, the respondentdischarged Harry M. Conley, and since that date has refused to reemploy himbecause of his union membership and activity.The respondent, in its answer,admits the discharge and the refusal to reemploy, but avers that its action isthe result of. Conley.'s unsatisfactory work, inattention to duties, and use ofabusive language in speaking with his superiors.Since the contractin effect on, thedate of'the'strikeprohibitedwork stoppages unlessamicable means including arbitration were exhausted in an effortto preventsuch action,the walkouton August 6 was clearly a violation of the contract.11MatterofWilson&Company, Inc.,43 N. L.R. B. 804,819-20. iCON'V'ERSE'BRI-DGE'AND' -STE'EL - COMPANY ^381Conley was employed by. the respondent from 1923 to 1933, and from 1937until his discharge; a total of approximately 15 years.His work was admittedlysatisfactory until about 1940. In June 1942 Conley was elected president of theUnion.Prior to that.time he had been the Union's financial secretary and treas-urer.From the early part of July 1942 until his discharge, Conley participatedas a representative of the Union, in many 'bargaining conferences with therespondent.Apart from the antagonism between Conley and Smith, as disclosedby the record, and Conley's role in the strike and the altercation between Conleyand Morelock on August 10,° these are the only facts which would tend to indicatea discriminatory motive for the discharge.'Conley was discharged by President Wood.Wood testified that he had heardso much criticism of Conley's work from Morelock and Superintendent Smiththat during the last 3 weeks of Conley's employment he (Wood) observed Conleyat his work and concluded that the criticism was warranted.Wood testifiedthat after his observation of Conley he decided to discharge Conley and on orabout September 11, he'told the timekeeper to give Conley his separation notice.A separation notice dated September 11, 1942, stating that Conley was dischargedon September 10 because of unsatisfactory service, was mailed to Conley whoreceived it, together with his accrued wages, on September 19.The record contains considerable evidence in support of the respondent'sasserted reasons for discharging Conley.The evidence generally is to the effectthat Conley was a good riveter but a poor shearman and that he loafed onboth jobs.Smith became the respondent's general superintendent on Septem-ber 10, 1940.At that-time Conley was employed as a rivet driver.' The rivetdriver is the lead man on a crew of four and is responsible for the productionof his crew. ' Smith testified that on his first day as "superintendent he' noticedthat all the riveters were lax and on the second day he spent most of his- timewith the riveting crews.He further testified that most of the men improvedbut that the work of Conley's crew was much below par and he was compelledto tell Conley that if he "didn't stand up and get going on the job that I- [Smith]would not only discharge him [Conley] but the entire gang.", Conley, accord-ing to Sniith, would sit down and leave certain portions of his work in, thebands of other members of his crew. Smith further testified that after hisfirstwarning, Conley was "spasmodic"-one day-his attitude and conduct wouldThe undersigned has found above that these incidents disclose no antiunion animus onthe respondent's part-As found above, the record does not-support .a finding that the respondent used reportsof investigations' of its employees' union activities at other plants; or that such allegedreports labeled Conley a "labor agitator," or that Morelock called Conley a "labor agi-tator "Some evidence was adduced for the purpose of showing that about a month beforeConley's discharge, the respondent showed some concern over reports it had received that'Conley was leading au'attenipt to'establish'a C. I. 0 union in'the plant.From all therelevant evidence the undersigned finds that in the latter part of 1941,after the respondenthad signed a closed-shop contract with the Union, Harry Wilcox, then president of theUnion, complained to Morelock and Smith that some employees,includingConley, weretrying to shift, to the C. I 0 'and sought the respondent's advice in the matter; that therespondent then 'stated that it'could'take no action in the'matter until the Union did; andthat Sm°th,on August 13, 1942, told Stanley,Rounds, a general organizer for the Union,that he [Smith]understood that Conley"is instrumental in some C. I. 0. stuff around theplant."It is fuither found that Smith's remark to Rounds'are of no significance insofaras Conley's alleged discriminatorydischargeis concerned-4 Conley testified that he was operating the shearsT when Smith became superintendentand that shortly thereafter he became a rivet driver..Conley was a rivet driver when Smith became superintendent.It has been found abovethat Conley was in many matters not a credible witness: His over-all testimony,as well asthat of'Smith'and Morelock;'leads'the undersigned to'credit them'and not him'with respectto'the nature of his employment in September 1940.;it.,^,r'T,..,, 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe satisfactory and the next day he would"drift back" to his old habits. Ac-cording to Smith, Conley and his crew on one day drove only 346 rivets whileanother crew drove almost 900. Smith and Morelock testified that Smith com-plained to Morelock that Conley_ was a slacker and would not work and askedthat Conley be discharged.They also testified that Morelock told Smith hemust be mistaken about Conley since his work during a previous period of em-ployment had been satisfactory, that he told Smith to try to correct Conley'sfaults, and that he refused to permit Smith to discharge Conley:Similarcomplaints about Corley's unsatisfactory work and inattention toduties were made by Smith to Morelock' from time to time.Morelock testi-fied that in 1941 he spoke to Conley concerning the complaints about his workand asked him why he continued "trying to buck Smith all the time." Conley,according to Morelock, agreed that he had had the wrong attitude and promisedto improve.The testimony of Morelock and Smith concerning Conley's unsatisfactorywork as a rivet driver is corroborated by that of J. W. O'Neal, the respondent'sassistant superintendent.O'Neal testified that there were times when Conleywas a good riveter but that he frequently found Conley away from his worktalking to other employees.In the latter part of 1941, the volume of the respondent's riveting work be-gan to decline.About that time Joe Engle, operator of the plate shears, wasmade stock yard foreman. Pursuant to Morelock's suggestion Conley replacedEngle as operator of the plate shears. Smith testified that Conley was slow,on the shears, that he frequently found Conley standing near the shears talk-ing to other employees, and that the lay-out department complained that itcould not produce its expected quota because of the hold-up'on the plate shears.Smith and Morelock testified that while Conley was working on the shears theplates wereimproperly cut and the welding edges would not fit.About three months before Conley's discharge the respondent obtained arushorder for plate girders which required a temporary riveting crew.Therewere other employees capable of operating the plate shears and Conley was puton the temporary riveting crew.He continued to work principally on the rivetingcrew until his discharge.This period of Conley's employment, according to the respondent'switnesses,continued to be unsatisfactory.PresidentWood's testimony concerning hisobservationsof Conley's work during the last three weeks of his employment hasalready been noted.Smith testified that from August 10 until Conley's discharge,he repeatedly found Conley away from his work, walking around and talking tootheremployees.At times, according to Smith, Conley was away from his workfor so longthat the othermembers,of his crew operated without him, and onseveral occasionsSmith drove rivets in Conley's place because of the necessity ofgetting the work done.Smith'stestimony in this respect is corroborated byMorelock and O'Neal.Conley testified that no complaints were ever made to him abouthis work.Morelock, Smith, and O'Neal, on the other hand, testifiedthat at,various timesfrom'September1940 until Conley's discharge, they told Conley abouthis inatten-tionto hisduties and his poorwork on theshears.On cross-examination, Conleyadmittedthat in 1941Smithcriticisedhim for being away fromhis work and thathe [Conley]complainedto Morelock aboutSmith's reprimand.The undersigned credits thetestimony of Morelock, Smith, and O'Neal concern-ing Conley's unsatisfactory,work, his inattention to duties and the fact that=thesederelictionswere brought toConley's attention.It is found that duringthe'twoyears precedingConley'sdischarge,his work wasnot satisfactory,he frequentlyand unnecessarily absented himself from his placeof work,and these complaintsI CON'VE'RSE BRIDGEAND STEEL COMPANY .383were brought to his attention with warnings that his attitude and conduct whileat work must improve 8There also is convincing evidence of Conley's use of profane and sometimesobscene language in speaking to and about his superiorsMorelock and'Smithtestified in general terms concerning Conley's use of profanity or other disrespect-ful language when speaking to and of his superiors.O'Neal testified that just afew weeks before Conley's discharge he asked Conley to rush a certain piece ofwork and Conley replied: "Oh, to hell with you, . . . you and Smith would, bothlike to see me work for 25 cents an hour " Conley admitted that on one occasionbe called Smith a "damned liar," and that on another occasion he called Smitheither a "damned rascal" or used another appellation more foul than profane therepetition of which would add nothing but bad taste to this discussion.Theundersigned finds that the respondent's assertion that Conley used abusive languagein speaking to his superiors is supported by substantial evidence.It may be argued that the probative value of the evidence of Conley's unsatis-factory work is weakened by the fact that he was paid more than the minimumrate specified in the contract between the respondent and the Union, and thatin January 1942, and again just a few days before his discharge, he receivedwage increases of five cents per hour. It is clear, however, that many employeesearned more than the contract minimum. According to Smith's credible andundisputed evidence, there were about 82 such employees out of a total of 120employees.Moreloek and Smith testified that Conley's increase of January 1942was given to -him as compensation for keeping a record of materials which liesheared, an additional, task imposed at the time the increase was given.More-lock further testified that -Conley's increase just prior to his discharge wasone among several rate increases on certain job classifications which the respond-ent and the Union negotiated at that time. The undersigned credits the testi-mony of Morelock and Smith, and finds that no significance attaches to Conley'swage rates or increases.Some question may be raised as to the reason why the respondent delayedConley's discharge for two years after the first complaints about his work weremade.The answer provided by the record is that Superintendent Smith re-peatedly asked that Conley be discharged and Morelock, remembering Conley'sprevious satisfactory employment, insisted that Conley be given every oppoitu-nity to improve:Moreloek testified that he did not discharge Conley after hisconduct became particularly offensive in July and August because the respondentand the Union were then engaged in adjusting certain grievances and negotiatinga supplemental contract, and it was not desirable to jeopardize the negotiationsby discharging the Union's president at that time.This was especially true,8For the purpose of showing that Conley'swork was not unsatisfactory, statements ofrecommendation of Conley signed by six of the respondent's supervisors were intioduced inevidence.These statements are entitled to very little weight for several reasonsFive ofthe six who signed them are members of the Union. The sixth left the respondent's employin Septembei 1940, and could have no direct knowledge of Conley's work during the pea oldin question.Of the five who were employed by the respondent during the period in,question only one of them, according to Smith and Morelock, ever had duect supers isrouof Conley, and he had only during rare intervals when Conley worked foe shoe t period"on the fit-up gangs.Except as it relates to Floyd Wilson, yard foieman, the testimony ofSmith and Moreloek is contradicted only by Conley and the recommendations theniselvi s.For reasons heretofore stated,the undersigned is unwilling to credit Conley in this matter.The recommendations are unsworn and are dated subsequent to the filing of the chargesgiving rise to this proceedingThey do not merit the weight which ordinarily attaches totestimony under oathWilson was the only supervisor to testify that Conlev's work cameunder his supervision.Smith and Moreloek weie credible witnesses and the undeisrgnedaccepts their testimony as against Wilson s. In passing, it should be noted that Wilsontestified only concerning his supervisory duties and not about the quality of Conley'swoe k-. 384DECISIONSOF NATIONAL LABORRELATIONS BOARDMorelock testified,in view of,the fact that the gradual tapering off of rivetingwould soon solve the problem by Conley's lay-off for lack of work.The under-signed credits Morelock's testimony;and finds accordingly.The undersigned is favorably impressed with the amicable and harmoniousrelations which, as the record shows,existed from the date of the Union's firstrequest for recognition in May 1937 until about June 192 when Conley waselected president of the Union.The record discloses that throughout the historyof its relationship with the 'Union, the respondent's conduct was exemplary; noevidence of anti-union bias is revealed in support of the allegations of interference,restraint and coercion.In view of this background,the undersigned is convincedthat the totality of the evidence cannot realistically be interpreted so as to justifyan inference of discriminatory motive with respect to the respondent's dischargeof Conley in September 1942.The undersigned finds that'the respondent discharged Conley on or aboutSeptember 11, 1942, because of his unsatisfactory work, his inattention to hisduties, and his use of profane and abusive language toward his superiors, andnot because of his membership in or activity on behalf of the Union.'Upon the basis of the foregoing findings of fact and upon the entire record inthe case the undersigned makes the following :^CONCLUSIONS of LAW1.Converse Bridge and Steel Company, the respondent herein, is engaged incommerce within the meaning of Section 2(6)- of the Act.2.InternationalAssociation of Bridge, Structural and Ornamental IronWorkers, Shopmen Local Union No. 526, is a labor organization within the mean-ing of Section2 (5) of the TAct.3.The respondent has not engaged in unfair labor practices within the mean-ing of Section 8 (1) or(3) of the Act.RECOMMENDATIONSUpon.the basis of the foregoing findings of fact and conclusions of law, it isrecommended that the complaint against the respondent,Converse Bridge and'Steel Company, Chattanooga, Tennessee,be dismissed. -As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended,effective October 28,1942-any party may within fifteen (15) days from the date of the entry of theorder transferring the case to the Board,pursuant to Section 32 of Article II ofsaid Rules and Regulations, file with the Board, Shoreham Building, Washington,D. C., an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record or pro-ceeding(including rulings upon all, motions or objections)as he relies upon,together with the original and four copies of a brief in support thereofAsfurther provided in said Section 33, should any party desire permission to argueorally before the Board, request therefor must'be made in writing to the Boardwithin ten (10) days from the date of the order transferring the case to theBoard.Dated March 6, 1943WILLIAM F. GUFFEY, JR.Trial'Euariner.° On September11, AssistantPlant SuperintendentO'Neal, unknown to President Wood,laid Conley off for lackof riveting work.The complaintdoes notallege thelay-off to havebeen discriminatory.Considerable evidence was adduced, however, forthe purpose of'showing discrimination.Since it has been foundthat Conleywas discharged for cause onthe same day,it is unnecessary to discuss the lay-off.